UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:07-CR-391-T-17MAP
DERECK LANE.

 

ORDER

This cause is before the Court on:

Dkt. 587 Motion to Terminate Supervised Release After Completion of
One Year of Supervision Pursuant to 18 U.S.C. Sec. 3583(e)(1)
Dkt. 588 Memorandum

Defendant Dereck Lane, pro se, requests early termination of the imposed term
of supervised release, based on his post-conviction good conduct. Defendant Lane
cites Defendant’s compliance with the terms of supervision, e.g. no drug use, obeying
the law, compliance with the requirements of the U.S. Probation Office, attempting to

have a productive lifestyle by holding steady employment while supporting himself.

The Government and the U.S. Probation Office oppose early termination,
looking to Defendant Lane’s involvement in a “large-scale drug trafficking organization
that transported large quantities of marijuana...into Florida.” The Government and U.S.
Probation assert that although Defendant Lane argues that he meets “all the criteria
of Publication 109,” Defendant Lane was involved in a large drug case and had an
aggravated role as an organizer. .

The U.S. Probation Office has also identified non-compliance issues, e.g. not
submitting monthly reports timely and quitting a job without the permission of
Defendant’s supervising officer, noting the difficulty of verifying how much Defendant

Lane is working, and the fact that the employment may not be continuous.

The Court has reviewed the record in this case. The Court notes that Defendant
Lane has completed more than one year of supervision. Defendant Lane’s supervision
is scheduled to terminate on June 7, 2021.
Pursuant to 18 U.S.C. Sec. 3583(e)(1), | have considered the factors
set forth on 18 U.S.C. Secs. 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(A4),
(a)(5), and (a)(6), and determine that early termination of the 60-month term
of supervised release is not warranted, and is not in the interest of justice.

Accordingly, it is

ORDERED that pro se Defendant Dereck Lane’s Motion to Terminate
Supervised Release After Completion of One Year of Supervision Pursuant to
18 U.S.C. Sec. 3583(e)(1) (Dkt. 587) is denied.

DONE and ORDERED in Chambers in Tampa, Florida on nee
day of December, 2019.

 

x
aa i ~
or gg Ze aoe? a
afew “oo in gfe beg CCS he OO
- ETA A. KOVACHEVICR
Semior United-States District Judge

Copies to:
All parties and counsel of record —

Pro Se Defendant:

Dereck Lane
6400 30" Street South
St. Petersburg, FL 33712
